DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims have been entered.

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive.
Applicant argues cited references Schliwa and Roth do not disclose the amended limitation of “the transition end cap comprising an attachment end attached to the bulkhead and a protrusion protruding from the attachment end and extending behind an end of the personal service unit”. Applicant further states “element 8 of Roth, which is not in sliding engagement and extending behind an adjacent surface, is deflected or curled and would more obviously be visible to a passenger if the distance between the two components on either side of element 8 is modified.” 
Examiner respectfully disagrees. Roth is looked to for the transition end cap. Fig. 2a, 3a comprising ref. 6, disclosed as covering device. Seen in Fig. 3a, ref. 6 which comprises section ref. 15 when in place between two components now extends behind component ref. 2. The limitation merely states that the transition end piece extends behind an end of the personal service unit. Concerning the sliding engagement of transition endcap, the Roth reference is aimed at a device used between components that move during flight ([0033] "the relative movements between the first component 2 and the second component 3 during normal flights”.  Therefore the ref. 6 must allow movement between the two components by being able to slide.   
Examiner recommends further detailing the transition end cap is of an angle bracket with a similar L shape and the soft seal element is attached to the personal service unit with the transition end cap is attached to, and extending from, the soft seal element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22, 24 rejected under 35 U.S.C. 103 as being unpatentable over Schliwa et al (20160167784) in view of Roth (20130168496).
In regards to claim 22, Schliwa discloses an aircraft personal service unit configuration, comprising:
a personal service unit (Fig. 1 ref. 54);
a bulkhead (ref. 2);
Schliwa does not expressly discloses as taught by Roth: 
a transition end cap disposed on the bulkhead (Roth teaches an endcap/covering device Fig. 2a, unit ref. 6 covering device/transition endcap between structures in an aircraft cabin), the transition end cap comprising an attachment end attached to the bulkhead (Roth as seen in Fig. 2a the end attached at ref. 13) and a protrusion protruding from the attachment end and extending behind an end of the personal service unit (Roth ref. 6, covering device/endcap comprises section ref. 15, considered protrusion, as it protrudes/extends beyond ref. 11, seen in Fig. 2a, abutted against opposite component, bends and extends behind ref. 2); and a soft seal element for biasing the transition end cap against the personal service unit (ref. 8, [0030] “sealing element 8 consists of a rubbery-elastic material or a plastic with suitable rubbery-elastic properties” accordingly soft material, ref. 12 may also be consider soft seal element, in Fig. 3a, ref. 12 is bent as is pressed against component ref. 3, the ability to bend suggesting a soft material);
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schliwa with Roth by providing an end cap between the bulk and personal service unit with the transition end cap comprising an attachment end attached to the bulkhead and a protrusion protruding from the attachment end and extending behind an end of the personal service unit in order to cover the gap between the two structures for aesthetics and to prevent passengers passing in the gap and allow movement between the two pieces. 
Schliwa as combined further discloses:
wherein the protrusion of the transition end cap and the personal service unit are in sliding engagement with one another (Roth as seen in Fig. 2a ref. 6 not fastened to ref. 2 or ref. 3, [0011] “the relative movement between the two components may, on the one hand, be made possible in full measure”, [0033] ] "the relative movements between the first component 2 and the second component 3 during normal flights”.  Therefore the ref. 8 must allow movement between the two components by being able to slide relative to a component).

In regards to claim 24, Schliwa as combined discloses the aircraft personal service unit configuration of claim 22, wherein the soft seal element comprises a flexible material (Roth [0030] “sealing element 8 consists of a rubbery-elastic material or a plastic with suitable rubbery-elastic properties”).
Alternatively concerning ref. 12 as the soft seal element, it would have been obvious to one having ordinary skill in the art at the time the invention was made to he soft seal element comprises a flexible material in order to allow the material to easily bend so as to be able to be placed in position covering a gap, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642